Citation Nr: 1736984	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-33 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable rating for conjunctivitis.

2. Whether new and material evidence has been submitted to support a claim for entitlement to service connection for a lumbar spine condition.


REMAND

The Veteran served on active duty from March 1987 through January 1999.  This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  

A review of the record shows that this matter is not ready for appellate disposition because of an outstanding videoconference hearing request by the Veteran.  In November 2013, he submitted a substantive appeal, in which he requested to testify before a Veterans Law Judge at a Travel Board Hearing.  See 38 C.F.R. § 20.700.  He was scheduled for a Travel Board hearing in October 2016, which he did not attend.  However, in the Veteran had repeatedly requested his hearing be re-scheduled as a videoconference hearing in 2014 and 2015.  When he received notice of the October 2016 Travel Board hearing, he promptly replied, stating he could not travel the 500 miles to the RO and he wanted a video conference hearing instead.  Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board.  The RO must work with the Veteran and his representative to attempt to accommodate his request for a hearing at a facility closer to his home.  If this cannot be done, the RO must advise the Veteran of this fact and allow him another opportunity to report to the RO for the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD		A. Parsons, Associate Counsel

Copy mailed to: The American Legion

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

